The opinion of the Court was delivered by
Moses, C. J.
It may be that the departure in the statement of the accounts from the mode heretofore established by the Courts has resulted in prejudice to the deceased trustee.
Assuming even that justice may be reached by separating from the general account certain receipts and expenditures, and making them the basis of the calculation, by which a balance, the one way or the other, may be ascertained, still the trustee called to answer for the funds which were in his hands, may, of right, demand an examination of his whole account, that the annual balance may be struck in conformity with the prescribed rule.
This right should the more readily be conceded in this case, for the Chancellor states in his decree that the amount turned over by the administrator of the original trustee on the — day of February, 1867, exceeded “by $478.01, the. amount duo, making up the statements in the ordinary way,” while the report of the Commissioner, by disjointing the account and taking up only such items of it as were outside “ of the payments to the cestui que trust and new investments,” makes a balance due by the trustee of $1,775.19. This discrepancy is in itself sufficient to shew that the objection of the administrator may be well founded.
The principles which regulate and govern the adjustment of the *122accounts of those who stand in a fiduciary relation, have been laid down with precision in the reported decisions. If there are particular circumstances which may justify a departure from them, they must be applied in strict analogy to the reasons on which the general rule is founded.
We are the more disposed to remit this case for a full report on the receipts and disbursements of the trustee, as the Chancellor has ordered it back, to be reformed, in some respects, according to the intimations of his decree; and an examination of the whole account, to bo followed by a report exhibiting the result of it in the usual way, will not add to the delay.
Without, therefore, expressing an opinion on any other ground submitted in the notice of appeal, it is ordered and adjudged that the decree of the Chancellor be set aside, and the case remanded to the Circuit Court with instructions that the accounts of the trustee be submitted to a Referee to be appointed by the said Court, to be taken according to the mode established by the rule of practice of the Court.
Willard, A. J., and Wright, A. J., concurred.